Title: To James Madison from William Kirkpatrick, 9 June 1801
From: Kirkpatrick, William
To: Madison, James


Sir
Malaga 9 June 1801.
I am this moment informed by the Ragusean Consul, that ⟨a⟩ Vessel under his Colours is now here—chartered in Tunis about Six weeks ago to Carry a Letter to you from Tripoli, I presume with the Propositions of accommodation as exposed in Mr. Cathcarts official Communication, a Copy of which you will find inclosed; If the 18 months are allowed, it is a great Pity it is not known officially, as several of our merchant Vessels are Shut up in the Ports of the Mediterranean, & must there remain under the apprehension of war being positively declared, the Ragusean Captn who carries this Letter, says that none of the Tripolitan Cruizers are at Sea, which tho’ a fortunate Circumstance cannot be availed off [sic].
French Troops are entering this Country in every direction, It is However generally believed the war with Portugal will soon be over. I am with much respect, Sir, Your most obed & he St
Willm Kirkpatrick
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). RC marked “Copy”; in a clerk’s hand, except for Kirkpatrick’s address, complimentary close, and signature; docketed by Wagner as received 8 Oct. Enclosure not found, but it may have been a copy of Cathcart’s 21 Feb. circular enclosing Cathcart to pasha of Tripoli, 19 Feb. 1801 (see Eaton to [JM], 10 Apr. 1801, n. 1).


